Citation Nr: 0917952	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  07-37 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
strain.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for a left knee 
disability.  

4.  Entitlement to service connection for a right knee 
disability.

5.  Entitlement to service connection for a respiratory 
disability, to include as due to exposure to chromium.  


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

 
INTRODUCTION

The Veteran served on active duty from February 2004 to May 
2005 with service in Afghanistan.  This case comes before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2007 rating decision issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, 
which, in pertinent part, denied entitlement to service 
connection for the above conditions.  

The Veteran did not submit a timely substantive appeal after 
the RO issued its June 2007 statement of the case (SOC).  The 
RO has, however, certified the issues listed on the front 
page of this decision as being on appeal.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the filing of a substantive appeal is not a jurisdictional 
requirement, that the filing of a timely substantive appeal 
may be waived, and that where the RO takes actions to 
indicate that such filing has been waived (for instance by 
certifying the appeal), the Board has jurisdiction to decide 
the appeal.  Percy v. Shinseki, No. 05-2961 (U.S. Vet. App. 
Apr. 17, 2009); Gonzalez-Morales v. Principi, 16 Vet. App. 
556, 557-58 (2003).  In this case, a Form 9 was received by 
the RO in May 2008, almost a year after the issuance of the 
June 2007 SOC, but there is no evidence that the RO closed 
the appeal and the RO certified the appeal to the Board.  
Accordingly, the filing of a timely substantive appeal is 
waived.

The issues of entitlement to service connection for a right 
shoulder disability, left and right knee disabilities, and a 
respiratory disability to include as due to exposure to 
chromium are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Current left shoulder strain is etiologically related to 
active duty service. 


CONCLUSIONS OF LAW

Left shoulder strain was incurred during active duty service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
regarding the Veteran's left shoulder, further assistance is 
unnecessary to aid the Veteran in substantiating this claim.  

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008)..

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Left Shoulder

Service treatment records establish that the Veteran was 
treated for left shoulder pain in April 2005.  He denied any 
specific injury and reported that he woke with left shoulder 
tenderness.  Spondylitis was diagnosed.  The Veteran also 
reported intermittent left shoulder pain on his April 2005 
separation medical history report. 

Post-service medical records show that the Veteran has been 
continuously treated for left shoulder pain since an August 
2005 examination establishing care at the St. Cloud VA 
Medical Center (VAMC).  At that time, the Veteran reported 
experiencing left shoulder pain.  The physician noted prior 
treatment for the left shoulder in April 2005 attributed to 
possible radiculopathy from the cervical spine.  There was no 
limitation of motion of the left shoulder and the diagnosis 
was possible strain of the muscles of the left shoulder 
girdle.  

The Veteran was provided VA examinations in November 2005 and 
July 2008.  He reported the onset of left shoulder pain 
during military service in Afghanistan.  There was no 
limitation of motion observed at either examination, and a 
trapezial shoulder strain was diagnosed by both examiners.  

The Veteran has been found to have a current disability of 
the left shoulder, and his service treatment records confirm 
his reports of treatment for left shoulder pain during active 
duty.  In addition, the Veteran has reported a continuity of 
symptomatology that the Board has found credible, especially 
in light of the post-service medical records showing 
continuous treatment for complaints of left shoulder pain.   
As all three elements of service connection have been 
established, service connection is warranted for the 
Veteran's left shoulder strain.  



ORDER

Entitlement to service connection for a left shoulder strain 
is granted.


REMAND

In January 2009, the RO certified the veteran's appeal to the 
Board.  In March 2009, the Board received pertinent VA 
outpatient treatment records that had not been considered by 
the RO.  Because this evidence was received within 90 days of 
the certification of the appeal to the Board it is accepted 
under 38 C.F.R. § 20.1304 (2008).  The Board, however, cannot 
review such evidence in the first instance, unless the 
Veteran waives initial review by the agency of original 
jurisdiction.  Id.  

In April 2009, the Board asked the Veteran whether he wanted 
to waive initial review of the newly received evidence by the 
AOJ.  He responded that he wanted the appeal remanded, so 
that the evidence could be reviewed by the AOJ.

The Veteran contends that while serving on active duty in 
Afghanistan he was exposed to chromium that has resulted in a 
current chronic respiratory disability.  While the Veteran 
reported exposure to environmental hazards such as smoke, 
fuel, and exhaust during his January 2005 post-deployment 
examination, there have been no attempts to confirm the 
Veteran's exposure to chromium.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The threshold for getting an 
examination under the VCAA is low.  McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).

The Veteran reported incurring a chronic cough and being 
exposed to multiple environmental toxins at his January 2005 
post-deployment medical assessment.  In addition, his post-
service medical records show that he was diagnosed as having 
sinusitis, chronic obstructive pulmonary disorder (COPD), and 
possible asthma soon after his discharge from active duty 
service.  An examination is needed to determine whether any 
of these conditions are etiologically related to service 
including exposure to chromium.

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should contact the 
service department and ask for 
verification of the Veteran's contended 
exposure to chromium.  If necessary, the 
Veteran should be contacted and asked to 
provide details as to where and when he 
believes his exposure to chromium in 
Afghanistan occurred.

2.  Arrange for the Veteran to be 
examined by a physician with appropriate 
expertise to determine the nature and 
etiology of any current respiratory 
disorders.  The claims folders or copies 
of relevant evidence from the claims 
folder, and a copy of this remand must be 
made available to and be reviewed by the 
examiner.  

The examiner should determine whether the 
Veteran has COPD, sinusitis, asthma, or 
any other chronic respiratory disorder.  
If the Veteran is found to have a chronic 
respiratory disability, the examiner 
should proffer an opinion as to whether 
it is at least as likely as not (a 50 
percent or better probability) 
etiologically related to any incident of 
service during the Veteran's active duty, 
including exposure to chromium or other 
environmental toxins.  A rationale for 
any opinions should also be provided.

3.  If the benefits sought on appeal are 
not fully granted, issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


